DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 13 July 2022 and 19 October 2022 have been considered by the Examiner. 

Claim Objections
3. 	Claims 3-7, 9-13, and 17-19 are objected to because of the following informalities. 
Claims 3-7, 9-13, and 17-19 contain minor typographical and grammatical errors. 
- Claim 3, line 1: The Examiner suggests changing “The biological data tracking system of claim 2 wherein” to “The biological data tracking system of claim 2, wherein”. 
- Claim 4, line 1: The Examiner suggests changing “The biological data tracking system of claim 1 wherein” to “The biological data tracking system of claim 1, wherein”. 
- Claim 5, line 1: The Examiner suggests changing “The biological data tracking system of claim 4 wherein” to “The biological data tracking system of claim 4, wherein”. 
- Claim 6, line 1: The Examiner suggests changing “The biological data tracking system of claim 4 wherein” to “The biological data tracking system of claim 4, wherein”. 
- Claim 7, line 1: The Examiner suggests changing “The biological data tracking system of claim 1 wherein” to “The biological data tracking system of claim 1, wherein”. 
- Claim 9, line 1: The Examiner suggests changing “The biological data tracking system of claim 8 wherein:” to “The biological data tracking system of claim 8, wherein”. 
- Claim 10, line 1: The Examiner suggests changing “The biological data tracking system of claim 8 wherein” to “The biological data tracking system of claim 8, wherein”. 
- Claim 11, line 1: The Examiner suggests changing “The biological data tracking system of claim 10 wherein” to “The biological data tracking system of claim 10, wherein”. 
- Claim 12, line 1: The Examiner suggests changing “The biological data tracking system of claim 8 wherein” to “The biological data tracking system of claim 8, wherein”. 
- Claim 13, line 1: The Examiner suggests changing “The biological data tracking system of claim 8 wherein” to “The biological data tracking system of claim 8, wherein”. 
- Claim 13, line 2: The Examiner suggests changing “the plurality of wearable sensor” to “the plurality of wearable sensors”. 
- Claim 17, line 1: The Examiner suggests changing “The method of claim 14 wherein” to “The method of claim 14, wherein”. 
- Claim 18, line 1: The Examiner suggests changing “The method of claim 17 wherein” to “The method of claim 17, wherein”. 
- Claim 19, line 1: The Examiner suggests changing “The method of claim 17 wherein” to “The method of claim 17, wherein”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-6, 8-12, and 15-19 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Yuen et al. (US 2014/0245161 A1).
Regarding claim 1, Yuen teaches a biological data tracking system (the tracking device 100 comprises biometric sensors 116 which are configured to measure physiological characteristics of the user [0071-0072, 0185]. Specifically, the biometric sensors 116 are defined as “biological sensors” [0185]) comprising:
 at least one biological data sensor (the biometric or biological sensors 116 can measure physiological characteristics of the user that is using the tracking device 100 [0071-0072, 0185]); 
a computer including an internet connection and browser software (the remote device 200 can be a computer which utilizes the internet 160 [0081, 0083-0084, 0187]. Furthermore, a web browser can be used to access the physiological data from the sensors [0177-0178, 0181-0182]); and 
an application executing within the browser software (applications can be executed within the web browser or network-based application [0177, 0181-0182]), programmed to establish wireless communications with each of the at least one biological data sensors, receive streaming data from the at least one biological data sensor, and display, via the browser software, readings derived from the streamed data (the sensors are configured to communicate or stream the physiological data to internet-accessible data sources or an account on a web service [0177-0178, 0180-0181].  Specifically, the user can login to his or her account on the web service to access the streamed or transmitted data [0177, 0180-0181]). 
Regarding claim 2, Yuen teaches a server configured to receive the streams of data via an internet connection and compute the readings (the server comprises an activity measuring application to measure the data [0182-0183, 0187]. Specifically, the server is referred to as a “computing resource” [0187]).
Regarding claim 3, Yuen teaches wherein the server is further configured to transmit the application program to the browser in response to a user accessing a web page (the server 220 comprises a web application or activity application that is accessed on a website [0086, 0159, 0181-0183]. In other words, the user would have to use the web browser to access the website which contains the activity application [0159, 0177, 0181-0183]).
Regarding claim 4, Yuen teaches wherein the at least one biological data sensor includes at least two different types of sensors (the biological sensors include a biometric sensor, a physiological parameter sensor, a pedometer, or a combination thereof [0185]. Furthermore, the device may utilize one or more types of physiological sensors to measure heart rate, heart rate variability, blood pressure, weight, temperature, hydration levels, sleep, or other physiological parameters [0178]). 
Regarding claim 5, Yuen teaches wherein the two different types of sensors communicate with the application using different communication interfaces (the metrics or data recorded from the sensors are shown in various graphical user interfaces of a website [0086, 0183]. Specifically, the data from the sensors are itemized on the various interfaces based on the type of activity being performed [0086, 0183]. For example, one graphical user interface may contain data from the physiological sensor that measures a user’s sleep activity [0177-0178, 0183]. Furthermore, the second graphical user interface may contain data from the physiological sensor that measures a user’s caloric intake from food [0177-0178, 0183]. Alternatively, a third graphical user interface may contain data from the physiological sensor that measures medication intake [0177-0178, 0183]).
Regarding claim 6, Yuen teaches wherein at least one reading of the readings is derived from data streams from both types of sensors (as stated previously, Yuen teaches a physiological sensor that measures a user’s sleep and a physiological sensor that measures medication intake [0177-0178]. Specifically, the system may derive or determine the efficacy of medication intervention through the combination of the medication intake data and the sleep data [0180]). 
Regarding claim 8, Yuen teaches a biological data tracking system (the tracking device 100 comprises biometric sensors 116 which are configured to measure physiological characteristics of the user [0071-0072, 0185]. Specifically, the biometric sensors 116 are defined as “biological sensors” [0185]) comprising: 
an application, executable within a web browser, programmed to establish wireless communications with a plurality of wearable sensors, receive streams of data from the sensors, and display readings derived from the streamed data (the remote device 200 can be a computer which utilizes the internet 160 [0081, 0083-0084, 0187]. Furthermore, a web browser can be used to access the physiological data from the sensors [0177-0178, 0181-0182, 0185]); 
and a server configured to transmit the application to the browser in response to a user accessing a web page (the server 220 comprises a web application or activity application that is accessed on a website [0086, 0159, 0181-0183]. In other words, the user would have to use the web browser to access the website which contains the activity application [0159, 0177, 0181-0183]).
Regarding claim 9, Yuen teaches wherein the application transmits the streams of data to the server; and the server calculates the readings (the server comprises an activity measuring application to measure the data [0182-0183, 0187]. Specifically, the server is referred to as a “computing resource” [0187]).
Regarding claim 10, Yuen teaches wherein the plurality of wearable sensors includes at least two different types of sensors (the biological sensors include a biometric sensor, a physiological parameter sensor, a pedometer, or a combination thereof [0185]. Furthermore, the device may utilize one or more types of physiological sensors to measure heart rate, heart rate variability, blood pressure, weight, temperature, hydration levels, sleep, or other physiological parameters [0178]). 
Regarding claim 11, Yuen teaches wherein the two different types of sensors communicate with the application using different communication interfaces (the metrics or data recorded from the sensors are shown in various graphical user interfaces of a website [0086, 0183]. Specifically, the data from the sensors are itemized on the various interfaces based on the type of activity being performed [0086, 0183]. For example, one graphical user interface may contain data from the physiological sensor that measures a user’s sleep activity [0177-0178, 0183]. Furthermore, the second graphical user interface may contain data from the physiological sensor that measures a user’s caloric intake from food [0177-0178, 0183]. Alternatively, a third graphical user interface may contain data from the physiological sensor that measures medication intake [0177-0178, 0183]).
Regarding claim 12, Yuen teaches wherein at least one reading of the readings is derived based on data streams from two different sensors (as stated previously, Yuen teaches a physiological sensor that measures a user’s sleep and a physiological sensor that measures medication intake [0177-0178]. Specifically, the system may derive or determine the efficacy of medication intervention through the combination of the medication intake data and the sleep data [0180]). 
Regarding claim 15, Yuen teaches a method of tracking biological data (the tracking device 100 comprises the biometric sensors 116 which are configured to measure physiological characteristics of the user [0071-0072, 0185]. Specifically, the biometric sensors 116 are defined as “biological sensors” [0185]) comprising: 
transmitting an application from a server to a browser in response to a user accessing a web page (the server 220 comprises a web application or activity application that is accessed on a website [0086, 0159, 0181-0183]. In other words, the user would have to use the web browser to access the website which contains the activity application [0159, 0177, 0181-0183]); 
detecting, via the application, at least one wearable sensor (the application on the web browser communicates with the sensors of the tracking device 100 [0177, 0187]); 
connecting, via the application, to the at least one sensor (the application on the web browser wirelessly communicates with the sensors of the tracking device 100 [0177, 0187]); 
wirelessly receiving, via the application, data streams from each of the at least one wearable sensors ([0177, 0183]);
 and displaying, within the browser, a reading derived from at least one of the data streams (the sensor data is presented on the web browser or network-based application [0177, 0183]).
Regarding claim 16, Yuen teaches transmitting the data streams from the browser to the server; and transmitting the reading from the server to the browser (data communication between the browser and the server [0130, 0158-0159, 0177]).	
Regarding claim 17, Yuen teaches wherein the at least one wearable sensor includes at least two different types of sensors (the biological sensors include a biometric sensor, a physiological parameter sensor, a pedometer, or a combination thereof [0185]. Furthermore, the device may utilize one or more types of physiological sensors to measure heart rate, heart rate variability, blood pressure, weight, temperature, hydration levels, sleep, or other physiological parameters [0178]).
Regarding claim 18, Yuen teaches wherein the two types of sensors transmit data streams to the application using two different communication interfaces (the metrics or data recorded from the sensors are shown in various graphical user interfaces of a website [0086, 0183]. Specifically, the data from the sensors are itemized on the various interfaces based on the type of activity being performed [0086, 0183]. For example, one graphical user interface may contain data from the physiological sensor that measures a user’s sleep activity [0177-0178, 0183]. Furthermore, the second graphical user interface may contain data from the physiological sensor that measures a user’s caloric intake from food [0177-0178, 0183]. Alternatively, a third graphical user interface may contain data from the physiological sensor that measures medication intake [0177-0178, 0183]).  
Regarding claim 19, Yuen teaches wherein the reading is derived from data streams from more than one sensor (as stated previously, Yuen teaches a physiological sensor that measures a user’s sleep and a physiological sensor that measures medication intake [0177-0178]. Specifically, the system may derive or determine the efficacy of medication intervention through the combination of the medication intake data and the sleep data [0180]). 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. in view of Carter et al. (US 2014/0223421 A1).
Regard claim 7, Yuen teaches the biological data tracking system of claim 1. Yuen does not explicitly teach wherein the application is further programmed to transmit commands to the at least one biological data sensor to change sensor settings.
The prior art by Carter is analogous to Yuen, as they both teach wearable sensor devices and applications on a computing device for tracking physiological parameters detected by the sensor ([abstract, 0047, 0063, 0067]). 
Carter teaches wherein the application is further programmed to transmit commands to the at least one biological data sensor to change sensor settings (control of sensor parameters such as sampling rate [0057, 0067, 0085]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Yuen’s browser software to change the sensor’s sampling rate, as taught by Carter. The advantage of this modification may improve the accuracy of Yuen’s accelerometer data which is tracked by the sensor (see paragraph [0081] by Carter). 
Regarding claim 13, Yuen teaches the biological data tracking system of claim 8. Yuen does not explicitly teach wherein the application is further programmed to transmit commands to a subset of the plurality of wearable sensor to change sensor settings.
The prior art by Carter is analogous to Yuen, as they both teach wearable sensor devices and applications on a computing device for tracking physiological parameters detected by the sensor ([abstract, 0047, 0063, 0067]). 
Carter teaches wherein the application is further programmed to transmit commands to the at least one biological data sensor to change sensor settings (control of sensor parameters such as sampling rate [0057, 0067, 0079, 0085]. Specifically, the sampling rate can be adjusted for one or more sensors [0079]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Yuen’s browser software to change the sampling rate of the sensors, as taught by Carter. The advantage of this modification may improve the accuracy of Yuen’s accelerometer data which is tracked by the sensors (see paragraph [0081] by Carter). 

Statement on Communication via Internet 
8. 	Communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those 35 U.S.C. 132 or which otherwise require a signature, may be used. USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is written authorization of record in the patent application by the applicant. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion	
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208. The examiner can normally be reached 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/ANKIT D TEJANI/Primary Examiner, Art Unit 3792